Title: [Diary entry: 12 October 1787]
From: Washington, George
To: 

Friday 12th. Thermometer at 56 in the Morning—62 at Noon and 60 at Night. Weather clear and Winds variable—viz. N.E.: N.W. & S.W. Genl. Pinkney and Lady going away after breakfast I rid to Muddy hole Dogue Run & Frenchs. At the first finding great waste in Cutting the Pease (owing as has been observed to the cloddy & uneven surface of the grd.) I attempted to pull them by hand but found it so tedious as to oblige me to return to the Scythes notwithstanding the loss. Sent the Plows belonging to Frenchs and Dogue run to their respective plantations.